Citation Nr: 1802848	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  12-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of throat cyst removal surgery.

2.  Entitlement to an initial disability rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In the November 2010 rating decision, the RO continued a noncompensable rating for service-connected residuals of throat cyst removal surgery.  The Veteran appealed from this rating.  

Service connection for hepatitis C was granted in a January 2011 decision; an initial noncompensable evaluation was assigned, effective June 27, 2002.  The Veteran appealed from this rating.  In a November 2011 rating decision, the RO increased the initial rating to 10 percent.  As this compensable rating constituted less than the maximum benefit, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board previously remanded the claims in July 2016 for additional development.  

In a September 2016 rating decision, the RO granted an evaluation of 10 percent for residuals of the lump removal, effective April 29, 2010.  The RO also assigned a separate 10 percent rating for painful scar, effective September 7, 2016 (as well as a separate non-compensable rating for dysphagia associated with the lump removal).  As this does not represent the maximum benefit allowed by law and regulation, the Board will proceed with review of the claim.  Id.

The issue of entitlement to a higher initial rating for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's residuals of throat cyst removal surgery is manifested with one scar that is occasional painful, with hypopigmentation in an area less than six square inches, and a surface contour elevated on palpation; but not more than one characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of throat cyst removal surgery have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher rating for his service-connected residuals of throat cyst removal surgery.  

At the outset the Board notes that in support of his claim, the Veteran has reported non-dermatologic residuals of his throat cyst removal surgery, to include difficulty swallowing.  See June 2010 buddy statement of R.S.  Pursuant to the Board's July 2016 Remand, the Veteran was evaluated for this symptomatology.  The RO has already awarded service connection for dysphagia associated with the lump removal in a September 2016 rating decision.  The Veteran has not expressed disagreement with the initial rating or effective date assigned for dysphagia and thus, it is not a matter for the Board.  The analysis below is limited to the appropriate rating for the residual scar only.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When "reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant."  38 C.F.R. § 4.3.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran's residuals of throat cyst removal surgery is evaluated at 10 percent under DC 7800 for burn scars, scars due to other causes, or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118 DC 7800.

Under DC 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  A maximum 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id. 

For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  38 C.F.R. § 4.118, DC 7800, Note 1.  

VA is to consider unretouched color photographs when evaluating under these criteria.  Id. at Note 3.  Additionally, VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 (2016) to combine the evaluation(s) with the evaluation assigned under DC 7800.  Id. at Note 4.  Finally, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics that are required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. at Note 5. 

Under DC 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating under DC 7804 requires three or four scars that are unstable or painful, and a 30 percent rating under DC 7804 five or more scars that are unstable or painful.  

Note (1) following DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) following DC 7804 provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) following DC 7804 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional rating under DC 7804 when applicable.  38 C.F.R. § 4.118, DC 7804 (2017).

The Veteran was afforded a VA examination in June 2010.  In that examination, the Veteran reported that the scar was not problematic except when shaving; there was no skin breakdown unless nicked when shaving.  Upon examination, the examiner observed a 22 millimeter (mm) (.87 inches) by 2 mm (.08 inches) scar that was horizontal, linear, flesh-toned colored, very slightly depressed, non-tender, non-keloid, non-adherent, and superficial scar.  The scar was located in the midportion of the anterior neck region.  The examiner found no signs of erythema, induration, ulceration, exudation, asymmetry, or distortion associated with scarring.  The examiner further noted that the scar was not disfiguring and did not result in breakdown, or loss of function. 

Pursuant to the Board's July 2016 Remand, the Veteran was afforded scar and skin examinations in September 2016. 

In the examination for scars, the examiner conducted in-person examination and review of the records.  The examiner identified one residual surgical scar from the cyst removal, located at the anterior neck region.  The Veteran reported surgery in 1979 and a little tenderness and occasional pain at the scar site when exposed to colder temperatures.  Upon examination, the examiner observed that the scar was stable, without frequent loss of covering of skin over the scar.  The scar measured 7.0 centimeter (2.76 inches) by 0.2 centimeter (.08 inches).  There was some elevation and abnormal pigmentation (hypopigmentation).  Specifically, the examiner noted that the surface contour was elevated on palpation and there was an approximate area of hypopigmented scarring of 1.4 centimeter square inches.  The examiner noted slight tenderness on palpation.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss, or any functional limitation.  The scar did not affect the Veteran's ability to work.

The VA skin examination revealed findings consistent with the scar examination.  The skin condition identified by the examiner was thyroglossal duct cyst.  The examiner noted that the cyst was removed in 1979 and the Veteran reported a little tenderness at the scar site when exposed to colder weather.  The Veteran had not otherwise been treated with any oral or topical medications for a skin condition.  Physical examination did not reveal any other visible skin conditions, tumors or neoplasms.  There was no impact on the Veteran's ability to work.

VA treatment records are silent for treatment or complaints related to dermatological residuals of throat cyst removal surgery.  

Based on the evidence presented, the Veteran's residuals of throat cyst removal surgery do not warrant higher ratings than the ratings currently assigned.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or; with two or three characteristics of disfigurement.  

The VA examination reports show that the Veteran's scar manifests with occasional pain and no more than one characteristic of disfigurement.  Specifically, the scar was observed to be elevated upon palpitation.  Although hypopigmentation was noted, it only affected an area of 1.4 centimeter (.55 inches) squared, which is less than 6 sq. inches required for a higher rating.  There were no other characteristics of disfigurement.  The scar does not affect one feature or paired set of features.

The Veteran is also in receipt of a separate 10 percent rating for the painful scar, effective September 7, 2016 pursuant to DC 7804, through application of Note 4 to DC 7800.  The Board has considered whether the Veteran is entitled to a separate rating for a painful scar prior to that date.  See 38 C.F.R. § 4.118, DC 7800, Note 4.  There is no evidence to support such a rating prior to September 7, 2016.  The Veteran did not report that his scar was painful and there is no other evidence of such prior to the September 2016 VA examination.  In the June 2010 VA examination, the Veteran reported that the scar was only problematic when shaving as it caused him to cut himself.  The Veteran did not report pain; the examiner noted no tenderness was present.  As such, the competent and credible evidence does not support a separate rating for painful scar prior to September 7, 2016.  The Veteran is also not entitled to a higher rating for his painful scar under DC 7804, at any time during the appeal, as only one service-connected scar is present.  

The Board has also considered evaluations pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802; however, these diagnostic codes would not provide higher or separate ratings.  As the evidence of record fails to demonstrate a deep, nonlinear scar, or unstable scar, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 7801 or 7802, respectively.  There are no additional expressly or reasonably raised issues presented on the record. 


ORDER

A rating of higher than 10 percent for residuals of throat cyst removal surgery is denied.


REMAND

The Veteran seeks a higher rating for his service-connected hepatitis C.  

In July 2016, the Board remanded this issue for a VA examination to determine the current severity of this disability.  In August 2016 an examiner indicated that she had reviewed the file and a physical examination was not necessary.  Review of the VA examination report shows the examiner looked at some of the Veteran's medical records that were dated in 2015.  She noted that the Veteran had no incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the past 12 month period.

The Board notes, however, that service connection for hepatitis C was granted effective June 27, 2002.  Thus, the appeal period before the Board is therefore from June 27, 2002 to the present.  It is unclear whether the examiner appropriately reviewed all of the relevant evidence in the claims file, to include the Veteran's competent statements of his observable symptoms.  Obtaining a retrospective medical opinion addressing the severity of the hepatitis C since the June 2002 effective date of service connection would aid in the resolution of the appeal for a higher initial rating.

Upon remand, the RO should update the file with any additional, outstanding private or VA medical records. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any non-VA doctor who has treated his hepatitis C.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request complete records, including any medical records during the Veteran's period of incarceration from November 2012 to June 2015 at various Wisconsin correctional facilities.  See November 2015 Prison/Convict Information.  VA should also obtain complete VA treatment records since September 2016.

If either the VA or non-VA records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his hepatitis C.  The entire claims file should be reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed. 

Based on all examination findings and the Veteran's documented medical history and lay assertions, the examiner should identify the nature and severity of any manifestations of hepatitis C since June 27, 2002 and, if at all possible, indicate (a) whether at any point during that period the service-connected hepatitis increased in severity; (b) the approximate date(s) of any such change(s); and (c) the severity of the disability on each date.

Specifically, the examiner should report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's hepatitis, to include any fatigue, malaise, weight loss, anorexia, malnutrition, nausea, vomiting, arthralgia, hepatomegaly, and right upper quadrant pain.

To the extent possible, any manifestations of the Veteran's hepatitis C should be distinguished from those of any other non-service-connected liver disorder present. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be acknowledged and considered in formulating any opinions concerning the severity of his hepatitis.

A complete rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

3.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


